GRIFFIN, J.
Arthur Lee Jackson [“Jackson”] appeals his judgment and sentence for possession of a firearm by a convicted felon and for carrying a concealed firearm. Jackson argues that the trial court erred by denying his motion to suppress and by failing to conform the written sentence for possession of a firearm by a convicted felon with its oral pronouncement of sentence.
There was no error in the denial of the motion to suppress. The State concedes the sentencing error. Accordingly, we va*976cate the sentence and remand for correction.
AFFIRMED; SENTENCE VACATED and REMANDED.
TORPY and LAWSON, JJ., concur.